internal_revenue_service number release date index number 2056a -------------------------------- --------------------------- ------------------------------------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ------------------------------------ telephone number --------------------- refer reply to cc psi b04 plr-138389-15 date date legend decedent spouse trust trust bank date date dear -------------------- ---------------------------------------------------- ------------------- ------------------------------ ----------------------------------------------- ----------------------------- ------------------- ----------------- this letter responds to your personal representative’s letter of date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make a qualified_domestic_trust qdot election under sec_2056a of the internal_revenue_code code the facts and representations submitted are as follows on date decedent died testate survived by spouse spouse and four children spouse is not a citizen_of_the_united_states under article fourth of his will decedent bequeathed the residue of his estate to trust spouse is the trustee of trust and executor of decedent’s estate article of trust provides in relevant part that upon decedent’s death the trustee is to divide the property in the trust estate into two trusts a marital trust and a plr-138389-15 bypass_trust the marital trust is to consist of the balance of the trust estate not allocated to bypass_trust article of trust provides in relevant part that the trustee is to pay to spouse during the lifetime of spouse in monthly or in other convenient installments but no less often than annually all of the net_income of the marital trust if the net_income of the trust estate is insufficient for spouse the trustee is to pay or apply for the benefit of spouse as much of the principal of the trust estate as the trustee in the trustee’s sole discretion considers necessary for spouse’s health education support maintenance comfort welfare or happiness to maintain her accustomed manner of living on her death spouse is to have the right to appoint all of the principal and all of the undistributed_net_income of marital trust to any person or entity so designated in her will any of the principal and undistributed_net_income of marital trust not appointed at spouse’s death is to be distributed to a_trust for the benefit of decedent’s children spouse in her capacity as executor of decedent's_estate received an extension of time to file form_706 united_states estate and generation-skipping tax_return until date spouse engaged the services of an accountant to prepare the form_706 on schedule m of form_706 the estate claimed a marital_deduction for certain property passing outright to spouse and for the distribution of assets to the residuary marital trust however the accountant failed to make the election to treat the trust as a qdot on such form on date spouse timely filed the form_706 spouse has engaged a law firm to prepare a new trust document trust bank a domestic_corporation of the united_states is to be the trustee of trust spouse intends to transfer all assets that she received outright as a result of the death of decedent and the assets of marital trust to trust trust is intended to qualify as a qdot article of trust provides in relevant part that all of the income of trust is to be distributed by the trustee in monthly or other convenient installments but not less frequently than quarter-annually to spouse as long as spouse lives if the income and other assets of spouse are insufficient for the proper and reasonable support maintenance and health of spouse the trustee is to distribute or apply for the use and benefit of spouse all or a portion of the principal of trust notwithstanding any other provision of trust the trustee is not to make any distribution of principal or income from the trust estate to any person other than spouse during the life of spouse upon the death of spouse the trustee is to distribute any accrued but undistributed_income of trust to whomever spouse appoints in her will the remaining principal of trust is to be distributed to the issue of spouse as spouse appoints in her will any of the principal and undistributed_net_income of marital trust not appointed at spouse’s death is to be distributed to trusts for the benefit of decedent’s children plr-138389-15 article dollar_figure of trust provides in relevant part that at least one trustee of trust is to be a united_states citizen or a united_states domestic_corporation any distribution from trust is subject_to the u s trustee’s right to withhold any federal or state estate_taxes which may be imposed on such distribution the u s trustee is to have the power to take any actions reasonably necessary to satisfy all requirements pertaining to qdots as prescribed by the code the estate is requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make an election under sec_2056a to treat trust as qdot law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined under sec_2056 as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which the election under sec_2056 applies sec_2056 provides that the election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 section b b ii provides that a surviving_spouse has a qualifying_income_interest_for_life in property if i the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must plr-138389-15 meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot under sec_2056a and sec_20_2056a-3 of the estate_tax regulations the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than one year after the due_date of the return sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly we grant an extension of time of days from the date of this letter to make a qdot election with respect to trust the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center stop cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives plr-138389-15 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc-
